I bring to the General Assembly greetings from my President, General Salva Kiir Mayardit, President of the Republic of South Sudan, who would have loved to be here but who, owing to other national commitments, has asked me to represent him at the seventy-first session of the General Assembly. Allow me to congratulate Mr. Peter Thomson on his election as President of the General Assembly at its seventy-first session. I also want to commend his predecessor, Mr. Mogens Lykketoft, for a job well done.
More important, I wish to pay tribute and extend my appreciation to Secretary-General Ban Ki-moon for his global achievements and for his interest in, and attention to, South Sudan. In my culture, a white bull is a symbol of peace. South Sudanese President Salva Kiir Mayardit once gave His Excellency Mr. Ban Ki-moon a white bull as a gesture of peace. The bull has now grown enough to be ready for delivery to the Secretary- General, to whom we wish all the best in his future endeavours.
Every year we try to remind ourselves of the cardinal principle of global peace. Although the theme of this year’s debate is “The Sustainable Development Goals: a universal push to transform our world”, we still understand that without peace we will not be able to achieve that noble objective. Indeed, we need to transform our world in order to collectively and specifically respond to the many challenges that we are facing today. Bringing human suffering to an end and ensuring that human dignity for all is achieved and respected around the world are noble goals that we must all strive to attain.
My country, South Sudan, which was admitted to the General Assembly five years ago, in July 2011, has once again descended into conflict. Today South Sudan has been struck by civil war because we, the leaders of the country, have failed to agree on how to address the internal challenges of governance and leadership within our political party, the Sudan People’s Liberation Movement (SPLM). After nearly two years of protracted fighting, we were able to reach a decision and sign the Agreement on the Resolution of the Conflict in the Republic of South Sudan, in August 2015, which we are currently and steadily implementing, with support from our region’s regional body, the Intergovernmental Authority on Development (IGAD), as well as the African Union (AU), the Troika countries — the United States of America, the United Kingdom and Norway — the European Union (EU), China and the rest of the world.
However, in the course of implementing the Agreement, one of our leaders, the former Chairman of the Sudan People’s Liberation Army-In Opposition (SPLA-IO), triggered renewed fighting on 7 to 11 July, which brought about new instability. This time the fighting took place inside the presidential palace itself, with the primary objective of taking power by force. Fortunately, the SPLA-IO forces were defeated in the ensuing battles, and their leader decided to flee from Juba and abandon the process of implementing the August 2015 peace agreement signed in Addis Ababa. This man has resorted to fighting the very Government he served as first Vice-President.
After this departure, our party, the SPLA-IO, which is the leading party to the agreement, met and agreed to replace him as a leader of SPLA-In Opposition. The official leadership of the SPLA-IO took that decision after having established that the position of the first Vice-President was vacant and that it was not an option for the country and the people to go back to war. It took this decision in order to allow peace and stability to prevail in the country, as well as for the SPLA-IO to have a partner in the implementation of the peace agreement. To that end, a new leader for SPLA-IO was elected. Accordingly, I am here representing my country as its first Vice-President. We are determined this time — more than before — to move our country forward in peace and development with a view to averting the suffering of our people.
At this point, I would like to express our sincere gratitude to the United Nations for the humanitarian assistance it has rendered, and continues to render, to our people. I would like also to thank IGAD, the AU, the troika, the United Nations, the EU and China for their tireless efforts in ensuring that an agreement was reached to end the conflict and return South Sudan to a peaceful and stable path.
At the moment, I can report to the members of the Assembly with confidence that the situation in my country is stable and peaceful, my Government is functioning and life is returning to normal. The Transitional National Legislative Assembly is operational. Furthermore, it has been reconstituted and is continuing with its work, and cantonment areas for armies have been established. However, the effect of the conflict, coupled with the low global oil prices, has put our economy under unprecedented fiscal stress, thus creating hardship for the general public. Nevertheless, together with our development partners and friends, we are making every effort to address the economic shocks by stabilizing the security situation, streamlining our fiscal policies, improving income from non-oil revenue, engaging in agricultural, mining, tourism, including ecotourism, activities, and encouraging investors to come to South Sudan.
Another important milestone is that South Sudan and the Sudan are now moving quickly to ensure the reconciliation of the two States and that their relations are normalized, so that the two States are able to better serve their citizens. There shall be no more harbouring of negative forces from either country. The Sudan and South Sudan are also working closely with other countries in our region — especially Ethiopia, Kenya and Uganda — to realize the vision of sustainable development by building infrastructure, such as power grids and roads, in order to improve the lives of citizens.
More often than not, we have taken decisions individually, and sometimes collectively, to try to address such situations as preventing a country from slipping into conflict, while urging reforms and democratization, promoting respect for human rights and so on. But sometimes the results of such actions may actually contribute to the very things we were trying to avoid in the first place.
Some leaders who may not agree with those efforts assert that those actions are unhelpful. The point I am trying to make in this regard is that efforts in some of our countries, which we are taken with the supposed intention of protecting civilians, advancing democracy and promoting respect for human rights and justice, have not always produced the intended results. Rather, in most cases, we end up causing displacement and refugees. I have the inclination to believe that our problem as a global Organization is that we have in many cases failed or refused to listen to views from the countries whose peoples’ lives we want to improve.
The universal push to transform the world through the Sustainable Development Goals cannot be achieved without us listening to one another — whether we are large nations or small, whether we are rich countries or poor, developed nations or developing ones, like mine, South Sudan. What happens in one part of the world affects other parts of the world. Therefore, it is imperative that we work together to resolve critical issues that affect our planet, such as, inter alia, terrorism, conflicts, migration, climate change, nuclear proliferation, racism and food insecurity. These issues require collective and cooperative action if we are to make the world a better place for all of us. If we want to transform our world, then all of us must be made to feel that we all belong to it, as a matter of right and obligation, and we must work as true partners in its transformation. The attitudes of superiority and patronage, disguised as promoting democracy, human rights and freedom and justice, can easily lead to serious crises in the form of resistance from affected parties.
We in South Sudan believe in dialogue and respect for each other as we engage in resolving problems. And as the Security Council continues to strive to maintain world peace and order, as provided for in Articles 23 and 24 of the Charter of the United Nations, we in South Sudan want to be active participants in the achievement of these noble goals. We want peace in South Sudan and the world at large, not only for the present generation but also for future generations. Our actions as individual countries or as States Members of the United Nations should therefore be seen to promote peace, and not create more conflicts. In our recent history, our actions have created more suffering than it has solved problems. That should not be the case if we want to be true to the ideals and principles set forth in the United Nations Charter.
I want to assure the Assembly that our Government has consented to Security Council resolution 2304 (2016). The resolution’s implementation is being discussed by the United Nations Mission in the Republic of South Sudan (UNMISS), the South Sudanese Transitional Government of National Unity and other countries in the region. My Government’s position is that we have to engage more with the United Nations on the details of the resolution’s implementation in order to avoid derailing national healing and reconciliation. External intervention often negatively affects internal reconciliation. The tasks of the Regional Protection Force can be advanced through collaboration and cooperation with the Transitional Government.
Last but not least, the Republic of South Sudan will cooperate with UNMISS, regional bodies, IGAD, the East African Community, the AU, the troika, the EU and all of our friends in our journey towards recovery from the tragedy that befell us. We promise to bring peace and justice and to rebuild strong and credible institutions in our country. It is our plan to move the country forward on its major development projects — roads and bridges, new cities, power grids, education and health — and in modernizing agriculture, so that we can feed our people. We are going to commit our endowed resources of oil, minerals, human capital and others to the development of the youngest nation in the world. We call upon our partners for support, cooperation, consultation and dialogue as we partner together in transforming our world through the attainment of the Sustainable Development Goals by 2030.
